Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 CONTACT INFORMATION Depositor Sequoia Residential Funding, Inc. Trustee Christiana Trust Master Servicer Wells Fargo Bank, N.A. CONTENTS Distribution Summary 2 Distribution Summary (Factors) 3 Interest Distribution 4 Principal Distribution 5 Reconciliation Detail 6 Collateral Summary 7 Stratification Detail 10 Delinquency Information 11 Standard Prepayment and Default Information 15 Distribution Waterfall Detail 16 Other Information 17 Asset Level Detail 18 Deal Contact: Karen Schluter Citibank, N.A. karen.schluter@citi.com Agency and Trust Tel: (212) 816-5827 388 Greenwich Street, 14th Floor Fax: (212) 816-5527 New York City, NY 10013 Reports Available at sf.citidirect.com Page 1 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 DISTRIBUTION IN DOLLARS Distribution Summary Prior Pass- Current Original Principal Through Accrual Accrual Interest Principal Total Balance Realized Principal Class Balance Balance Rate Day Count Dates Distributed Distributed Distributed Change Loss Balance (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9) (7 +8) ) ) (12) (3-8+10-11) 1 -A1 % 30 / 360 07/01 - 07/31 2 -A1 % 30 / 360 07/01 - 07/31 B-1 % 30 / 360 07/01 - 07/31 B-2 % 30 / 360 07/01 - 07/31 B-3 % 30 / 360 07/01 - 07/31 B-4 % 30 / 360 07/01 - 07/31 B-5 % 30 / 360 07/01 - 07/31 R % - - LT-R % - - Totals Notional Classes 1-AX % 30 / 360 07/01 - 07/31 2-AX % 30 / 360 07/01 - 07/31 Totals Reports Available at sf.citidirect.com Page 2 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 PER $1, Distribution Summary (Factors) Prior Current Record Principal Interest Principal Total Deferred Realized Principal Class CUSIP(s) Date Balance Distributed Distributed Distributed Interest Loss Balance (3/2 x 1000) (7/2 x 1000) (8/2 x 1000) (9/2 x 1000) (10/2 x 1000) (11/2 x 1000) (12/2 x 1000) 1 -A1 WAA8 7/31/2017 2 -A1 WAC4 7/31/2017 B-1 WAE0 7/31/2017 B-2 WAF7 7/31/2017 B-3 WAG5 7/31/2017 B-4 WAH3 7/31/2017 B-5 WAJ9 7/31/2017 R WAK6 7/31/2017 LT-R WAL4 7/31/2017 1 -AX WAB6 7/31/2017 2 -AX WAD2 7/31/2017 Reports Available at sf.citidirect.com Page 3 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 DISTRIBUTION IN DOLLARS Interest Distribution Detail Prior Pass- Next Pass- Interest Optimal Prior Interest on Non-Recov. Current Principal Through Through Accrual Day Accrued Unpaid Prior Unpaid Interest Interest Deferred Interest Unpaid Class Balance Rate Rate Cnt Fraction Interest Interest Interest Shortfall Due Interest Distributed Interest (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (10) (6)+(7)+(8)-(9) ) ) (13) (10)-(11)-(12) 1 -A1 % - % 30 / 360 2 -A1 % - % 30 / 360 B-1 % - % 30 / 360 B-2 % - % 30 / 360 B-3 % - % 30 / 360 B-4 % - % 30 / 360 B-5 % - % 30 / 360 R % - - LT-R % - - Totals Notional Classes 1-AX % - 30 / 360 2-AX % - 30 / 360 Totals Reports Available at sf.citidirect.com Page 4 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 DISTRIBUTION IN DOLLARS Principal Distribution Detail Prior Scheduled Unscheduled Current Current Current Cumulative Original Current Original Current Original Principal Principal Principal Balance Realized Principal Principal Realized Class Class Credit Credit Class Balance Balance Distribution Distribution Change Losses Recoveries Balance Losses (%) (%) Support Support (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9) (3)-(4)-(5)+(6)- ) (7)+ (8 ) 1 -A1 % 2 -A1 % B-1 % B-2 % B-3 % B-4 % B-5 % Totals % % Reports Available at sf.citidirect.com Page 5 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Reconciliation Detail SOURCE OF FUNDS Interest Funds Available Scheduled Interest Uncompensated PPIS Relief Act Shortfall Losses in Excess of Principal Balance Stop Advance Interest Other Interest Amounts Total Interest Funds Available: Principal Funds Available Scheduled Principal Curtailments Curtailments Adjustments Prepayments in Full Liquidation Principal Repurchased Principal Other Principal Substitution Principal Principal Losses and Forgiveness Subsequent Recoveries / (Losses) Total Principal Funds Available: Total Funds Available ALLOCATION OF FUNDS Scheduled Fees Master Servicing Fee Servicing Fee Securities Administrator Fee Total Scheduled Fees: Additional Fees, Expenses, etc. Trust Fund Expenses Other Expenses Total Additional Fees, Expenses, etc.: Distributions Interest Distribution Principal Distribution Total Distributions: Total Funds Allocated Reports Available at sf.citidirect.com Page 6 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Collateral Summary GROUP 1 ASSET CHARACTERISTICS Cut-Off Beginning Ending Delta or % of Orig Aggregate Stated Principal Balance % Aggregate Actual Principal Balance % Loan Count 86 85 Weighted Average Coupon Rate (WAC) % % Not Available Not Available Net Weighted Average Coupon Rate (Net WAC) % % Not Available Not Available Weighted Average Remaining Term (WART in months) 55 AVAILABLE PRINCIPAL Scheduled Principal Curtailments Curtailments Adjustments Prepayments in Full Liquidation Principal Repurchased Principal Other Principal Substitution Principal Principal Losses and Forgiveness Subsequent Recoveries / (Losses) TOTAL AVAILABLE PRINCIPAL Realized Loss Summary Principal Losses and Forgiveness Losses in Excess of Principal Balance Subsequent (Recoveries) / Losses Cumulative Realized Losses AVAILABLE INTEREST Scheduled Interest Less: Master Servicing Fee Servicing Fee Securities Administrator Fee Uncompensated PPIS Relief Act Shortfall Other Expenses Losses in Excess of Principal Balance Stop Advance Interest Other Interest Amounts TOTAL AVAILABLE INTEREST Reports Available at sf.citidirect.com Page 7 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Collateral Summary GROUP 2 ASSET CHARACTERISTICS Cut-Off Beginning Ending Delta or % of Orig Aggregate Stated Principal Balance % Aggregate Actual Principal Balance % Loan Count Weighted Average Coupon Rate (WAC) % % Not Available Not Available Net Weighted Average Coupon Rate (Net WAC) % % Not Available Not Available Weighted Average Remaining Term (WART in months) 54 AVAILABLE PRINCIPAL Scheduled Principal Curtailments Curtailments Adjustments Prepayments in Full Liquidation Principal Repurchased Principal Other Principal Substitution Principal Principal Losses and Forgiveness Subsequent Recoveries / (Losses) TOTAL AVAILABLE PRINCIPAL Realized Loss Summary Principal Losses and Forgiveness Losses in Excess of Principal Balance Subsequent (Recoveries) / Losses Cumulative Realized Losses AVAILABLE INTEREST Scheduled Interest Less: Master Servicing Fee Servicing Fee Securities Administrator Fee Uncompensated PPIS Relief Act Shortfall Other Expenses Losses in Excess of Principal Balance Stop Advance Interest Other Interest Amounts TOTAL AVAILABLE INTEREST Reports Available at sf.citidirect.com Page 8 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Collateral Summary TOTAL ASSET CHARACTERISTICS Cut-Off Beginning Ending Delta or % of Orig Aggregate Stated Principal Balance % Aggregate Actual Principal Balance % Loan Count Weighted Average Coupon Rate (WAC) % % Not Available Not Available Net Weighted Average Coupon Rate (Net WAC) % % Not Available Not Available Weighted Average Remaining Term (WART in months) 48 AVAILABLE PRINCIPAL Scheduled Principal Curtailments Curtailments Adjustments Prepayments in Full Liquidation Principal Repurchased Principal Other Principal Substitution Principal Principal Losses and Forgiveness Subsequent Recoveries / (Losses) TOTAL AVAILABLE PRINCIPAL Realized Loss Summary Principal Losses and Forgiveness Losses in Excess of Principal Balance Subsequent (Recoveries) / Losses Cumulative Realized Losses AVAILABLE INTEREST Scheduled Interest Less: Master Servicing Fee Servicing Fee Securities Administrator Fee Uncompensated PPIS Relief Act Shortfall Other Expenses Losses in Excess of Principal Balance Stop Advance Interest Other Interest Amounts TOTAL AVAILABLE INTEREST Reports Available at sf.citidirect.com Page 9 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Stratification Detail Loan Rate # of Ending Sched % of Agg Loan Rate Loans Balance Balance WAC WART 3.00 or Less 2 3.01 to 3.25 5 3.26 to 3.50 24 3.51 to 3.75 43 3.76 to 4.00 74 4.01 to 4.25 47 4.26 to 4.50 19 4.51 to 4.75 4 4.76 to 5.00 1 5.01 to 5.25 0 0 5.26 to 5.50 0 0 5.51 to 5.75 0 0 5.76 to 6.00 0 0 6.01 or Greater 0 0 Totals Ending Scheduled Balance Ending Sched # of Ending Sched % of Agg Balance Loans Balance Balance WAC WART 1 to 150,000 1 150,001 to 300,000 6 300,001 to 450,000 29 450,001 to 600,000 66 600,001 to 750,000 56 750,001 to 900,000 35 900,001 to 1,050,000 12 1,050,001 to 1,200,000 7 1,200,001 to 1,350,000 2 1,350,001 to 1,500,000 1 1,500,001 to 1,650,000 2 1,650,001 to 1,800,000 1 1,800,001 to 1,950,000 0 0 1,950,001 or Greater 1 Totals Reports Available at sf.citidirect.com Page 10 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 GROUP 1 Delinquency Information DELINQUENT BANKRUPTCY FORECLOSURE REO TOTAL Days Balance Count Days Balance Count Days Balance Count Days Balance Count Days Balance Count < 30 0 < 30 0 < 30 0 < 30 0 % 30-59 0 30-59 0 30-59 0 30-59 0 30-59 0 % 60-89 0 60-89 0 60-89 0 60-89 0 60-89 0 % 90-119 0 90-119 0 90-119 0 90-119 0 90-119 0 % 120-149 0 120-149 0 120-149 0 120-149 0 120-149 0 % 150-179 0 150-179 0 150-179 0 150-179 0 150-179 0 % 180+ 0 180+ 0 180+ 0 180+ 0 180+ 0 % Total 0 Total 0 Total 0 Total 0 Total 0 % Principal and Interest Advances N/A Reports Available at sf.citidirect.com Page 11 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 GROUP 2 Delinquency Information DELINQUENT BANKRUPTCY FORECLOSURE REO TOTAL Days Balance Count Days Balance Count Days Balance Count Days Balance Count Days Balance Count < 30 0 < 30 0 < 30 0 < 30 0 % 30-59 0 30-59 0 30-59 0 30-59 0 30-59 0 % 60-89 0 60-89 0 60-89 0 60-89 0 60-89 0 % 90-119 0 90-119 0 90-119 0 90-119 0 90-119 0 % 120-149 0 120-149 0 120-149 0 120-149 0 120-149 0 % 150-179 0 150-179 0 150-179 0 150-179 0 150-179 0 % 180+ 0 180+ 0 180+ 0 180+ 0 180+ 0 % Total 0 Total 0 Total 0 Total 0 Total 0 % Principal and Interest Advances N/A Reports Available at sf.citidirect.com Page 12 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 TOTAL Delinquency Information DELINQUENT BANKRUPTCY FORECLOSURE REO TOTAL Days Balance Count Days Balance Count Days Balance Count Days Balance Count Days Balance Count < 30 0 < 30 0 < 30 0 < 30 0 % 30-59 0 30-59 0 30-59 0 30-59 0 30-59 0 % 60-89 0 60-89 0 60-89 0 60-89 0 60-89 0 % 90-119 0 90-119 0 90-119 0 90-119 0 90-119 0 % 120-149 0 120-149 0 120-149 0 120-149 0 120-149 0 % 150-179 0 150-179 0 150-179 0 150-179 0 150-179 0 % 180+ 0 180+ 0 180+ 0 180+ 0 180+ 0 % Total 0 Total 0 Total 0 Total 0 Total 0 % Principal and Interest Advances N/A Reports Available at sf.citidirect.com Page 13 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Historical Delinquency Information Distribution 1 Month 2 Month 3 + Month Bankruptcy Foreclosure REO Total Date Balance Cnt Balance Cnt Balance Cnt Balance Cnt Balance Cnt Balance Cnt Balance Cnt 08/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 07/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 06/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 05/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 04/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 03/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 02/2017 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 01/2017 1 0 0 0 0 0 0 0 0 0 0 1 % 12/2016 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 11/2016 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 10/2016 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % 09/2016 0 0 0 0 0 0 0 0 0 0 0 0 0 0 % Reports Available at sf.citidirect.com Page 14 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Standard Prepayment and Default Information Wtd. Avg. Current Payment Age Collateral Scheduled Unscheduled Liquidation Date (Months) Balance Principal Principal Principal SMM CPR PSA MDR CDR SDA 25-Aug-2017 % 0 % 25-Jul-2017 % 0 % 26-Jun-2017 % 0 % 25-May-2017 % 0 % 25-Apr-2017 % 0 % 27-Mar-2017 % 0 % 27-Feb-2017 % 0 % 25-Jan-2017 % 0 % 27-Dec-2016 % 0 % 25-Nov-2016 % % 7 % % % 0 % 25-Oct-2016 % 0 % 26-Sep-2016 % 0 % SMM (Single Month Mortality) (Beginning Balance - Ending Balance - Scheduled Principal) / (Beginning Balance - Scheduled Principal) MDR (Monthly Default Rate) Beginning Balance of Liquidated Asset / Total Beginning Balance CPR (Constant Prepayment Rate) 1 - ((1-SMM)^12) CDR (Conditional Default Rate) 1 - ((1-MDR)^12) PSA (Public Securities Association) CPR / (min(.2% * Age, 6%)) SDA (Standard Default Assumption) CDR / (min(.2% * Age, 6%)) Reports Available at sf.citidirect.com Page 15 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Waterfall Detail Remaining DISTRIBUTIONS Amount Available Distributed Funds Available Distribution Amount for Pool 1 Senior Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Senior Certificates, the Senior Principal Distribution Amount ) Available Distribution Amount for Pool 2 Senior Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Senior Certificates, the Senior Principal Distribution Amount ) Available Distribution Amount remaining Class B-1 Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Class B-1 Certificates, the Subordinate Principal Distribution Amount ) Class B-2 Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Class B-2 Certificates, the Subordinate Principal Distribution Amount ) Class B-3 Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Class B-3 Certificates, the Subordinate Principal Distribution Amount ) Class B-4 Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Class B-4 Certificates, the Subordinate Principal Distribution Amount ) Class B-5 Certificates, the Interest Distribution Amount and unpaid Interest Shortfalls ) Class B-5 Certificates, the Subordinate Principal Distribution Amount Class LT-R and R Certificates, any remaining amounts Reports Available at sf.citidirect.com Page 16 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Other Information Principal Percentages Pool 1 Senior Percentage % Pool 1 Subordinate Percentage % Pool 1 Senior Prepayment Percentage % Pool 1 Subordinate Prepayment Percentage % Pool 2 Senior Percentage % Pool 2 Subordinate Percentage % Pool 2 Senior Prepayment Percentage % Pool 2 Subordinate Prepayment Percentage % Other Information Step-Down Test satisfied? Yes Reports Available at sf.citidirect.com Page 17 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Voluntary Prepayments, Repurchases, and Substitutions Scheduled Original Principal Principal Prepayment Prepayment Current Principal Pay Principal Balance at Pay Down Penalties Penalties Note Original Original Loan Number Down Date Payoff Type Balance Payoff Amount Collected Waived Rate LTV Term State Group 1 08/01/2017 Voluntary Prepayment % CA Group 2 08/01/2017 Voluntary Prepayment % CA 08/01/2017 Voluntary Prepayment % CA Count: 2 SUBTOTALS: % Count: 3 TOTALS: % Reports Available at sf.citidirect.com Page 18 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Liquidation / Loss Detail Most Recent Cutoff Prior Unpaid Prior Scheduled Current Subsequent Most Recent Next Due Principal Principal Principal Realized Loss Loss / (Recovery) Total Realized Loss Loan Number Loss Type Loan Status Date Balance Balance Balance Amount Amount Loss Amount Severity No Loans With Losses to Report. Reports Available at sf.citidirect.com Page 19 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 REO Detail Current REO Original Unpaid Principal Scheduled REO Group Acquisition Principal Balance at Principal Book Loan Number No. State Date Balance Acquisition Balance Value No REOs to Report. Reports Available at sf.citidirect.com Page 20 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Material Modifications, Extensions, and Waivers Loan Detail: Part 1 Current Current Effective Scheduled Scheduled Actual Delinquency Capitalized Forgiven Forgiven Mod. Date Loan Number P&I Balance Balance Balance Status Amount Principal Interest No Modified Loans to Report. Reports Available at sf.citidirect.com Page 21 of 22 © Copyright 2017 Citigroup Distribution Date: 08/25/2017 Sequoia Mortgage Trust Determination Date: 08/16/2017 Mortgage Pass-Through Certificates Series 2013-1 Material Modifications, Extensions, and Waivers Loan Detail: Part 2 Interest Period Life Initial Reset Next Int Reset IO Balloon Maturity Loan Number Loan Type Rate Margin Cap Cap Date Reset Date Period Period Payment Date No Modified Loans to Report. Reports Available at sf.citidirect.com Page 22 of 22 © Copyright 2017 Citigroup
